 


109 HR 3284 IH: Higher Education Sustainability Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3284 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Blumenauer (for himself, Mr. Wu, and Mr. Ehlers) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to provide grants to establish sustainability programs, charged with developing and implementing integrated environmental, economic, and social sustainability initiatives through administrative and operational practices as well as multidisciplinary research, education, and outreach at institutions of higher education. 
 
 
1.Short titleThis Act may be cited as the Higher Education Sustainability Act of 2005. 
2.Findings and purposes 
(a)FindingsThe Congress finds the following: 
(1)The environmental life-support systems vital to the Nation’s economic and social prosperity are increasingly at risk. 
(2)The Nation’s future progress requires the simultaneous achievement of a well functioning environmental system, economic viability that creates new jobs and livable communities that provide access to all for participation in their governance. 
(3)Achieving more sustainable environmental, economic and social systems will require new research, education and technology development, and innovative policy approaches that are flexible and use market mechanisms while engaging relevant stakeholders from the private and public sectors. 
(4)For the Nation to remain competitive in this global world of increasingly limited natural resources, higher education institutions need to take immediate steps to create new research, education and technology development that reflect the framework of sustainability. 
(5)The Nation’s institutions of higher education have a unique role to play in fostering new knowledge, evaluating policies, and discovering new technologies to address the persistent and often linked environmental, social and economic problems that exist. 
(6)The Nation’s higher education institutions also are uniquely positioned to prepare the future labor force for addressing threats to, and seeking opportunities for economic, environmental, and social sustainability. 
(7)The Nation’s higher education institutions are places where approaches that integrate the environmental, social and economic dimensions can be designed, tested, and refined for application to real world settings in collaboration with industry, government and the nonprofit sector. 
(8)The Nation’s higher education institutions are uniquely situated to be models of sustainable management and operations that can provide examples to industry and government of operational strategies that integrate the basic principles of environmental, economic, and social sustainability. 
(b)PurposesThe purposes of this Act are— 
(1)to provide support to faculty, staff, and students at institutions of higher education to establish both administrative and educational sustainability programs on campus;  
(2)to promote and enhance research by faculty and students at institutions of higher education in sustainability practices and innovations that assist and improve sustainability; and 
(3)to provide support to institutions of higher education to work with community partners from the business, government, and nonprofit sectors to design and implement sustainability programs for application in the community and workplace. 
3.Establishment of programTitle VII of the Higher Education Act of 1965 is amended by adding at the end the following new part: 
 
EUniversity Sustainability Programs 
771.Program authorized 
(a)In generalThe Secretary shall make grants to eligible entities to establish sustainability programs to design and implement sustainability practices including in the areas of energy management, green building, waste management, purchasing, transportation, and toxics management, and other aspects of sustainability that integrate campus operations with multidisciplinary educational programs and are applicable to the private and government sectors.  
(b)Period of grantThe provision of payments under a grant under subsection (a) may extend over a period of not more than 4 fiscal years. 
(c)Definition of eligible entitiesFor purposes of this part, the term eligible entity means— 
(1)an institution of higher education that grants 2 or 4-year undergraduate degrees, or masters and doctoral degrees, or both; or 
(2)a non-profit consortia, association, alliance, or collaboration operating as a partnership of such an institution with other such institutions. 
772.Applications 
(a)In generalTo receive a grant under section 771(a), an eligible entity shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may reasonably require. 
(b)AssurancesSuch application shall include assurances that the eligible entity— 
(1)has developed or shall develop a plan, including an evaluation component, for the program component established pursuant to section 773;  
(2)shall use Federal funds received from a grant under section 771(a) to supplement, not supplant, non-Federal funds that would otherwise be available for projects funded under such section;  
(3)shall provide, with respect to any fiscal year in which such entity receives funds from a grant under section 771(a), non-Federal funds or an in kind contribution in an amount equal to 20 percent of funds from such grant, for the purpose of carrying out the program component established in section 773; and 
(4)shall collaborate with business, government, and the nonprofit sectors in the development and implementation of its sustainability plan. 
773.Use of fundsGrants made under section 771 may be used by an eligible entity for the following purposes: 
(1)To develop and implement administrative and operations practices at institutions of higher education that test, model, and analyze principles of sustainability. 
(2)To establish multidisciplinary education, research, and outreach programs at institutions of higher education that address the environmental, social, and economic dimensions of sustainability. 
(3)To support research and teaching initiatives that focus on multidisciplinary and integrated environmental, economic, and social elements. 
(4)To establish initiatives in the areas of energy management, green building, waste management, purchasing, toxics management, transportation, and other aspects of sustainability. 
(5)To support student, faculty, and staff work at institutions of higher education to implement, research, and evaluate sustainable practices. 
(6)To conduct faculty, staff and/or administrator trainings on the subjects of sustainability and institutional change. 
(7)To compile, evaluate and disseminate best practices, case studies, guidelines and standards. 
(8)To conduct efforts to engage external stakeholders such as business, alumni, and accrediting agencies in the process of building support for research, education and technology development for sustainability. 
774.ReportsAn eligible entity that receives a grant under section section 771(a) shall submit to the Secretary, for each fiscal year in which the entity receives amounts from such grant, a report that describes the work conducted pursuant to section 773, research findings and publications, administrative savings experienced, and an evaluation of the program. 
775.Allocation requirementThe Secretary may not make grants under section 771(a) to any eligible entity in a total amount that is less than $500,000 or more than $2,000,000. 
776.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out section 771(a), $50,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(b)AvailabilityAmounts appropriated under subsection (a) are authorized to remain available until expended.. 
 
